                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 MARY SARAH FLEISCHER,                )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:20-cv-00345-MOC
                                      )            1:19-cr-00058-MOC-WCM
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 18, 2021 Order.

                                               June 18, 2021
